Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021 has been entered.

Election/Restrictions
Claims 16-19 and 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/21/2018.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Filipp (US 2015/0321449; Filipp) in view of Schwarte et al. (US 2004/0102595; Schwarte), and Janusson et al. (US 2002/0002405; Janusson)
Re Claims 1, and 8: Filipp discloses a method of making a vehicle interior panel having a visible decorative side that faces the interior of a passenger cabin of a vehicle when installed in the vehicle includes the steps of: 
(a) providing a perforated decorative covering having a decorative first side that provides at least a portion of the visible decorative side of the panel; 
(b) applying a viscous liquid (sealing material) at an opposite second side of the covering at perforations of the decorative covering, the viscous liquid being formulated to solidify into an elastomeric material; 
(c) solidifying the viscous liquid into the elastomeric material; and 
(d) forming a foam layer (back layer) on the second side of the covering from a liquid foam-precursor material (claim 1). 
The elastomeric material seals the perforations and prevents the liquid foam-precursor material and the resulting foam layer from passing into the perforations ([0004]).  The substrate in which the cover layer is applied to is an injection molded part ([0035]).  The sealing material may be at a viscosity sufficiently high so that it does not leak through the needle holes or other perforations it is intended to seal ([0042]), or in other words  it does not penetrate through the perforations to the face of the cover skin. 

Filipp disclose that the sealing material may be a UV curable polyurethane ([0043]) but does not specify that the polyurethane is considered an adhesive.

It would have been obvious to one of ordinary skill in the art before the effectively filing date of the instant application to have used the polyurethane adhesive and sealing compound of Schwarte as the polyurethane sealing compound of Filipp with a reasonable expectation of successful results because Schwarte discloses a known polyurethane sealing compound which can also be used as an adhesive.
With regards to the sealing material/adhesive providing adhesion between the cover skin and the foam layer (backing layer), since Filipp/Schwarte discloses a polyurethane adhesive, it would also provide adhesion between the cover skin and the backing layer.  

Filipp/Schwarte disclose the method as shown above. Furthermore, Filipp discloses that the viscosity may be sufficiently high so that it does not run due to gravity when applied; i.e., it is thick enough to stay where it is applied and so that it does not leak through the needle holes or other perforations it is intended to seal ([0042]).  It is unclear if sealing material penetrates into a portion of the seam or perforation. The determination of optimum or workable ranges of the viscosity to prevent running of the composition and enable it to stay where applied would have been characterized by routine experimentation. See MPEP 2144.05 IIB1
	

At the time of filing, it would have been obvious to someone of ordinary skill to modify the method of Filipp.  The modification would optimize the viscosity—which is a results-effective variable—such that the elastomer not only does not run, and stay where its applied, but also penetrates into a portion of the seam. Janusson discloses that doing so is advantageous because it improves the adhesion between the fabric and elastomer, which is an advantage in the art. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Re Claim2: Filipp discloses that the sealing material is applied by spraying ([0011]) and Schwarte discloses that the adhesive is applied by spraying ([0262]).

Re Claims 3-4 and 6: Schwarte discloses that thermally curable binders ([0189]) or UV curable binders may be added to the adhesive ([0189]-[0192]).  It is clear that curing an adhesive using binders is also activating the adhesive using said binders.

Claim 9: Schwarte discloses that the polyurethane can be a two-component adhesive ([0023]).

	Claim 13: Filipp discloses that the decorative skin layer 40 can be a slush skin ([0035], “formed to shape by powder slush molding”).
	
Claim 14: Filipp discloses that the back layer is a backfilled foam layer ([0035]).  

Claim 15: Filipp discloses that the polyurethane sealing material (elastomeric material) retains the flexibility ([0036]).  Since Filipp/Schwarte discloses a polyurethane sealant/adhesive, it would also have some flexibility after it is applied.  

Response to Arguments
Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive.
Applicant argues that Filipp requires a viscous liquid that does not run due to gravity and thick enough to stay where it is applied, and therefore would not move and penetrate into the holes or perforations. p.7-8. Reed declaration at 10-11.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
As noted above, paragraph [0042] of Filipp explicitly discloses that the viscous liquid is formulated to solidify and “may involve other considerations when selecting the elastomeric material.” Fillip then further describes examples of viscosities and further describes that these may be suitable for 

Applicant argues that the  Arguments are not part of the official rejection that is recharacterizing the understanding of Filipp. p.8.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123). 
Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.
In fact, Examiner explicitly referenced paragraph [0042] in the rejection. Examiner merely noted that the word “may” was included in the paragraph to further clarify the rejection. 

Applicant argues that Filipp requires a viscous liquid that does not run due to gravity and thick enough to stay where it is applied, and therefore would not move and penetrate into the holes or perforations as shown in Figs 5(a)-(c) p.9. Reed 12-13.
See argument above: disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicant argues that if the liquid would not run due to gravity, it would not seal the holes. p.9. 
Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Please refer to arguments presented in Final Rejection files July 2, 2020, pp.7-8, copied below for convenience:
Examiner respectfully disagrees with Applicant’s assertion that there is not reasonable explanation how the viscosity can be within the claimed range. Let’s first discuss some basic concepts with regards to liquid-solid surface interactions. A liquid in contact with the solid surface results in an interaction between the liquid and the solid surface. The degree of wetting (spreading) of the liquid is determined by a force balance between adhesive and cohesive forces. See http://web.mit.edu/nnf/education/wettability/wetting.html. Other parameters that affect the liquid advancing across the surface include the surface roughness, surface heterogeneity, impurities, swelling. Id. The liquid can have strong affinity to the surface or no affinity, i.e. hydrophilic and hydrophobic surfaces. Id.  MIT also discloses that when a narrow tube is brought in contact with a mostly wetting liquid, some of the liquid rises inside the tube. See http://web.mit.edu/nnf/education/wettability/gravity.html. Finally, porous media results in the phenomenon of impregnation, in which a liquid placed on a porous media does not merely spread but also penetrates the depth of the support. See http://web.mit.edu/nnf/education/wettability/special.html. Two mechanisms are observed in porous media including suction and dewetting. Id. 
In light of the foregoing, it appears that Applicant’s arguments are merely conclusory. There is no discussion of any of the properties that could affect the flow of the liquid. This could include the solid surface’s hydrophilicity or hydrophobility, the roughness, and porousness. For instance, Applicant discusses that viscosity is the only variable that controls flow.   Furthermore, 
Accordingly, the arguments are not persuasive… 
Applicant’s arguments appear to be conclusory because they appear to assume that the flow is only dependent on viscosity only. There is no discussion of [liquid-solid interactions, wetting, suction, etc.]

Conclusion
	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that optimization rational is consistent with Filipp’s disclosure: Filipp discloses that the viscosity is selected based on “other considerations.” Filipp gives examples of suitable viscosities including: a) “may have a viscosity sufficiently high so that it does not run due to gravity when applied;” b) “may be sufficiently high so that it does not leak through the needle holes or other perforations;” c) “viscosity greater than that of the liquid foam-precursor that is subsequently applied;” d) “gel in which the elastomeric is dissolved in a solvent.”